Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
Claims 1-3, 5-8, 12, 14, 16-18, 20 and 21 are allowable. 
Claims 14 and 16-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the methods of decreasing refusal of a liquid milk replacer by a young animals prior to weaning by offering the pre-weaning young animals milk replacers comprising licorice root, as set forth in the Office action mailed on May 16th 2019, is hereby withdrawn and claims 14 and 16-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance:
Felisaz et al (EP 1815754 A1), discloses a starter feed additive comprising a licorice root extract sensory compound (i.e., glycyrrhizine) and vanilline (see Felisaz abstract; paragraphs [0026], [0027], [0030], [0031], [0040]). Felisaz also discloses of blending the feed additive with feed for recently weaned animals (e.g., piglets) (see Felisaz paragraphs [0006], [0017] and [0053]-[0055]). Felisaz also discloses of blending 200-600 grams of the feed additive with a ton of feed (see Felisaz paragraph [0031]) and that the feed additive stimulates the appetite of young animals (see Felisaz paragraph [0006]).  While NPL “Nursing Formula Select" ('Masterfeeds') discloses that feeding milk replacers for pre-weaning young animals is well known (see Masterfeeds, pages 1-2), neither Felisaz nor any other prior art reference, disclose decreasing the refusal of liquid milk replacer by pre-weaning young animals by offering the pre-weaning young animals milk replacers comprising licorice root as recited in the independent claims 1, 14 and 16.
Accordingly, claims 1, 3-5, 7, 9-11, 13, 15-23, 26 and 31-41 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792